          Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 1 of 11




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                      Filed: February 4, 2019

** * * * * * * * * * * * * * * *
JASON CLUBB,                    *                                   No. 15-891V
                                *
               Petitioner,      *                                   Special Master Sanders
                                *
v.                              *
                                *
SECRETARY OF HEALTH             *                                   Decision; Attorneys’ Fees and Costs;
AND HUMAN SERVICES,             *                                   Hourly Rate; Reduction of Billable
                                *                                   Hours
                                *
               Respondent.      *
* * * * * * * * * * * * * * * * *

Renée J. Gentry, Vaccine Injury Clinic, George Washington University Law School, Washington,
D.C., for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, D.C., for Respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On August 18, 2015, Jason Clubb (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program. 42 U.S.C. § 300aa-10 to 34 (2012) (the
“Vaccine Act” or “Program”). Petitioner alleged that he suffered from chronic inflammatory
demyelinating polyneuropathy (“CIDP”) as a result of an influenza (“flu”) vaccination. Pet. at 1,
ECF No. 1. On August 15, 2017, the undersigned issued a decision dismissing Petitioner’s claim
on the grounds that the petition was filed untimely and equitable tolling did not apply to his
claim. ECF No. 43.

        On May 9, 2018, Petitioner filed a Motion for Attorneys’ Fees and Costs (“AFC”).
Pet’r’s Mot. for AFC, ECF No. 52. Petitioner requests $57,548.76 in attorneys’ fees and $535.96


1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the requirements
of that provision, such material will be deleted from public access.
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 2 of 11



in costs, for a total amount of $58,084.72. Id. at 1. For the reasons discussed below, the
undersigned awards Petitioner $41,427.48 in attorneys’ fees and costs.

  I.   Background

        Petitioner requests compensation for the work done by several attorneys. Initially,
Petitioner was represented by the law firm of Maglio, Christopher & Toale (“MCT”), for which
he requests $11,625.06 in attorneys’ fees and costs. Pet’r’s Mot. for AFC at 1, ECF No. 52.
Petitioner was then represented by attorneys and law students from the George Washington
University Law School Vaccine Injury Clinic (“GWU Vaccine Injury Clinic”), and he requests
$27,874.20 in attorneys’ fees for Mr. Shoemaker, Ms. Gentry, and Ms. Knickelbein and
$18,076.50 in attorneys’ fees for work performed by four law students. Id.

        On May 23, 2018, Respondent filed a response to Petitioner’s Motion for Attorneys’ Fees
and Costs. Resp’t’s Response, ECF No. 53. Regarding the work performed by MCT,
Respondent stated that there was “an informal agreement” between Respondent and MCT
wherein MCT “would request the agreed upon amount [of ] $9,000.00[] at the conclusion of the
case[]” as fees and costs. Id. at 2. Regarding the work performed by the GWU Vaccine Injury
Clinic, Respondent indicated “[t]o the extent the Special Master is treating [P]etitioner’s request
for attorneys’ fees and costs as a motion that requires a response from [R]espondent[,] . . .
Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case.” Id. at 3. Respondent recommended that the undersigned “exercise her
discretion and determine a reasonable award for attorneys’ fees and costs[.]” Id. at 4.

        Petitioner did not file a reply. See Docket Rep. Instead, on June 24, 2018, Petitioner
filed a Motion to Amend/Correct the Payable to Party in his Motion for Attorneys’ Fees and
Costs to reflect a single attorney of record, i.e., the GWU Vaccine Injury Clinic, ECF No. 54,
which the undersigned granted. Non-PDF Order, docketed Jun. 29, 2018. On December 19,
2018, Petitioner submitted Ms. Sabrina Knickelbein’s affidavit, ECF No. 56, per the
undersigned’s request. ECF No. 55.

       This matter is now ripe for adjudication.

 II.   Reasonable Attorneys’ Fees and Costs

        Section 15(e)(1) of the Vaccine Act allows for special masters to award “reasonable
attorneys’ fees, and other costs[.]” § 300aa–15(e)(1)(A)–(B). Petitioners may recover
reasonable attorneys’ fees and costs even if their claim is not successful if “the special master . . .
determines that the petition was brought in good faith and there was a reasonable basis for which
the petition was brought.” 42 U.S.C. § 300aa–15(e)(1); see also Avera v. Sec’y of Health &
Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008); Sebelius v. Cloer, 133 S. Ct. 1886, 1893
(2013). Here, the undersigned does not doubt that the petition was filed in good faith, and
although the petition was eventually dismissed, it appears that reasonable basis existed at the
time of filing. Respondent has also not contested the reasonable basis of the petition. See
Resp’t’s Response, ECF No. 53. Accordingly, a final award of fees is appropriate.



                                                   2
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 3 of 11



         The Federal Circuit has approved the lodestar approach to determine reasonable
attorneys’ fees. Avera, 515 F.3d at 1348. This is a two-step process. Id. First, a court
determines an “initial estimate . . . by ‘multiplying the number of hours reasonably expended on
the litigation times a reasonable hourly rate.’” Id. at 1347–48 (quoting Blum v. Stenson, 465 U.S.
886, 888 (1984)). Second, the court may make an upward or downward departure from the
initial fee award calculation based on specific findings. Id. at 1348.

        It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also
Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991) (“[T]he reviewing court
must grant the special master wide latitude in determining the reasonableness of both attorneys’
fees and costs.”). Motions for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such motions, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience
and reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to
prove that the requested hourly rate is reasonable. Id. The decision in McCulloch provides a
framework for consideration of appropriate ranges for attorneys’ fees based upon the experience
of the practicing attorney. McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015
WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), motion for recons. denied, 2015 WL
6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The Court has since updated the McCulloch
rates, and the Attorneys’ Forum Hourly Rate Fee Schedules for 2015–2016, 2017, and 2018 can
be accessed online.2

        Special masters can reduce a fee request sua sponte, without providing petitioners notice
and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201,
209 (Fed. Cl. 2009). When determining the relevant fee reduction, special masters need not
engage in a line-by-line analysis of petitioners’ fee application. Broekelschen v. Sec’y of Health
& Human Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011). Instead, they may rely on their
experience with the Vaccine Program to determine the reasonable number of hours expended.
Wasson v. Sec’y of Dep’t of Health & Human Servs., 24 Cl. Ct. 482, 484 (1991), rev’d on other
grounds and aff’d in relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts
routinely use their prior experience to reduce hourly rates and the number of hours claimed in


2
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf. The hourly rates contained within the schedules are updated from the decision in
McCulloch, 2015 WL 5634323.
                                                   3
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 4 of 11



attorney fee requests . . . Vaccine program special masters are also entitled to use their prior
experience in reviewing fee applications.” Saxton, 3 F.3d at 1521.

        A. Attorneys’ Fees and Costs3 Sought by MCT

        Petitioner was initially represented by MCT in this matter. Prior to filing a motion to
withdraw as counsel, MCT reached an informal agreement with Respondent as to the fees and
costs incurred by MCT for work on this case. Pet’r’s Mot. for AFC at 22–23, ECF No. 52. “In
informal discussions, Respondent raised objections to certain items[,]” so MCT indicated they
would “request reimbursement for case costs and payment of attorneys’ fees in the amount of
$9,000.00[]” at the conclusion of the case. Id.; see also Resp’t’s Response at 2, ECF No. 53.
Respondent has no objection to the agreed upon $9,000.00 requested by MCT, Resp’t’s
Response at 2, and the undersigned finds the amount reasonable.

        B. Attorneys’ Fees Sought by the GWU Vaccine Injury Clinic

            a. Hourly Rates

        Petitioner requests the following rates of compensation for the GWU Vaccine Injury
Clinic attorneys and law students who worked on this matter:

        Clifford Shoemaker:4
                2016 – $430
                2017 – $440
                2018 – $455

        Renee Gentry:5
              2016 – $415
              2017 – $430
              2018 – $439

        Sabrina Knickelbein:6
               2016 – $365
               2017 – $378
               2018 – $396

        Four Law Students:7
               2016 through 2017 – $145



3
  The GWU Vaccine Injury Clinic has not incurred any costs in this litigation. Thus, the only costs
requested are those incurred by MCT.
4
  Pet’r’s Mot. for AFC at 3–8, ECF No. 52.
5
  Id. at 8–9.
6
  Id. at 9–10.
7
  Id. at 11–16.
                                                    4
            Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 5 of 11



                                         Mr. Shoemaker

       Mr. Shoemaker is an Adjunct Professor of Clinical Law at the GWU Law School and is
Co-Director of the GWU Vaccine Injury Clinic. Pet’r’s’ Mot. for AFC at 21, ECF. No. 52. Mr.
Shoemaker has forty-five years of experience and “has handled hundreds of cases in the
[Vaccine] program.” Id. His hourly rates are consistent with the range of rates approved in
McCulloch for attorneys with more than 31 years of experience,8 and the undersigned finds them
reasonable.

                                           Ms. Gentry

       Ms. Gentry is an Adjunct Professor of Clinical Law at the GWU Law School and is Co-
Director of the GWU Vaccine Injury Clinic. Id. at 19. Ms. Gentry has twenty-three years of
experience and “ha[s] practiced solely in vaccine litigation since 2001.” Id. The hourly rates
requested for 2016 and 2018 are consistent with the range of rates approved in McCulloch for
attorneys with 20–30 years of experience, and the undersigned finds them reasonable. The
hourly rate requested for 2017, however, is higher than the rates approved in McCulloch.
Recently, in Parker, Chief Special Master Dorsey considered a motion for attorneys’ fees for
Ms. Gentry, awarding her with an hourly rate of $424 for work performed in 2017. Parker v.
Sec’y of Health & Human Servs., No. 02-1553V, 2018 WL 3433739, at *2 (Fed. Cl. June 19,
2018). Accordingly, the undersigned will award Ms. Gentry $424 per hour for work performed
in 2017.

                                         Ms. Knickelbein

       Ms. Knickelbein has fifteen years of experience and “ha[s] worked on hundreds of
vaccine cases.” Ms. Knickelbein’s Affidavit, ECF No. 56-1. Her hourly rates are consistent
with the range of rates approved in McCulloch for attorneys with 11–19 years of experience, and
the undersigned finds them reasonable.

                                          Law Students

          According to Petitioner, the four law students who worked on this matter are “admitted as
. . . student-attorney[s] in the United States Court of Federal Claims, pursuant to the Rules of the
Court.” Pet’r’s’ Mot. for AFC at 20, ECF. No. 52. The law students here are similar to those in
McCulloch. The law students in McCulloch worked at the firm under supervision of the firm
attorneys and the court awarded them $145 per hour. McCulloch, 2015 WL 5634323, at *21.
The undersigned therefore finds that the same rate of $145 per hour for the work performed by
the law students supervised by the GWU Vaccine Injury Clinic is reasonable.

              b. Reduction of Billable Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that
are “excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley,
8
    See supra note 2.
                                                 5
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 6 of 11



461 U.S. at 434). In total, Petitioner requests compensation for 26.3 hours of work expended by
Mr. Shoemaker, 36.75 hours expended by Ms. Gentry, 2.1 hours expended by Ms. Knickelbein,
and 119.4 hours expended by the law students.

        The undersigned has reviewed the billing records and finds that the requested hours
require several adjustments for issues which have consistently been noted in motions for fees and
costs submitted for the work of Mr. Shoemaker, Ms. Gentry, Ms. Knickelbein, and GWU
Vaccine Injury Clinic law students. Specifically, Petitioner requests compensation for clerical
and administrative work, including filing documents on CM/ECF, downloading documents, and
uploading documents to the GWU Vaccine Injury Clinic’s Box. Petitioner also requests
compensation at an attorney’s hourly rate for paralegal work. Moreover, many of counsel’s
billing records are vague. The amount of time spent by counsel on certain tasks was also
excessive. Some of the work performed by law students constitutes block billing. And counsel’s
billing records contain numerous entries which are unnecessary because they constitute
intraoffice communications among the three attorneys and four law students.

        For these reasons, and after carefully reviewing Petitioner’s motion for fees and costs, the
undersigned reduces Petitioner’s attorneys’ fees award. In making reductions, a line-by-line
evaluation of the fee application is not required. Wasson, 24 Cl. Ct. at 484. Rather, special
masters may “render a decision based on general guidelines as to a reasonable fee in the context
of the Vaccine Program and of this case in particular.” Id. at 483–84.

              i.   Clerical and Administrative Work

         Billing at any rate for clerical and other administrative work is not permitted in the
Vaccine Program. Rochester v. United States, 18 Cl. Ct. 379, 387 (1989) (noting that tasks that
“were primarily of a secretarial and clerical nature . . . should be considered as normal overhead
office costs included with the attorneys’ fees rates.”). Clerical and administrative work includes
tasks such as setting up meetings, reviewing invoices, filing documents, and researching basic
aspects of the Vaccine Program, “for which neither an attorney nor a paralegal should charge.”
Hoskins v. Sec’y of Health & Human Servs., No. 15-071V, 2017 WL 3379270, at *3, 6–7 (Fed.
Cl. Spec. Mstr. July 12, 2017); see also Floyd v. Sec’y of Health & Human Servs., No. 13-556V,
2017 WL 1344623, at *13–14 (Fed. Cl. Spec. Mstr. Mar. 2, 2017) (“[S]ome tasks performed by
paralegals were clerical / secretarial in nature. Examples include scheduling status conferences,
organizing exhibits, preparing compact discs, revising a short motion after an attorney’s review,
and filing documents through the CM/ECF system.”); Kerridge v. Sec’y of Health & Human
Servs., No. 15-852V, 2017 WL 4020523, at *6 (Fed. Cl. Spec. Mstr. July 28, 2017) (noting that a
paralegal billed for “administrative tasks, including . . . filing exhibits” which are not
compensated in the Vaccine Program); Silver v. Sec’y of Health & Human Servs., No. 16-1019V,
2018 U.S. Claims LEXIS 1058, at *15 (Fed. Cl. Spec. Mstr. July 31, 2018) (noting that
“‘receiv[ing], review[ing,] and process[ing]’ records and court orders, and noting deadlines, are
all clerical tasks.”).

        Petitioner’s counsel’s billing records contain numerous entries that are best characterized
as clerical and administrative work. For example, Mr. Shoemaker billed time for reviewing the
status of research conducted by members of staff. See Pet’r’s Mot. for AFC at 4–5, ECF No. 52.

                                                 6
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 7 of 11



Further, the law students billed time for downloading and uploading files into the GWU Vaccine
Injury Clinic’s Box, for filing hard copies of their exit memo, for updating the materials included
in the Box, and for checking CM/ECF for updates—tasks that are routine clerical activities
generally performed by paralegals at a law firm and which are not compensable in the Vaccine
Program. Rochester, 18 Cl. Ct. at 387; Arranga v. Sec’y of Health & Human Servs., No. 02-
1616V, 2018 WL 2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018). At least 7.2 hours of
Petitioner’s billable time are best characterized as such work, and the undersigned finds that this
supports a reduction in attorneys’ fees.

             ii.   Paralegal Time

        Attorneys in the Vaccine Program are permitted to perform and bill for paralegal-level
work, but such work must be billed at a rate that is comparable to what would be paid for a
paralegal performing the same task. Doe ex rel. Estate of Doe v. Sec’y of Health & Human
Servs., No. XX-XXXV, 2010 WL 529425, at *9 (Fed. Cl. Spec. Mstr. Jan. 29, 2010) (citing
Missouri v. Jenkins, 491 U.S. 274, 288 (1989)) (“[T]he rate at which [certain] work is
compensated turns not on who ultimately performed the task but instead turns on the nature of
the task performed.”). Paralegal tasks include routine letter-writing, medical record requests and
authorizations, preparation of exhibits for filing, organization of medical records and exhibits,
and preparation of routine filings. Id.

        Here, although Ms. Knickelbein billed at attorney rates for all work performed, the billing
entries reveal that said work was entirely paralegal. She never billed greater than 0.1 hour for
any individual entry, and all her entries are for review of routine court filings. Pet’r’s Mot. for
AFC at 9–10, ECF No. 52. The undersigned also finds that Ms. Gentry billed one-and-a-half
hours at her attorney rate for work that is more appropriately classified as paralegal.
Specifically, Ms. Gentry billed time for drafting the “Entry of Appearance Pro Se” and the
“Affidavit of Appointment,” two standard court filings. Id. at 8. Ms. Gentry also billed time to
follow up with medical providers regarding Petitioner’s records. Id. at 8–9. The undersigned
therefore finds that a reduction in attorneys’ fees is warranted.

            iii.   Vague Entries

        Decreasing an award of attorneys’ fees for vagueness has been found to be reasonable.
Mostovoy v. Sec’y of Health & Human Servs., 02-10V, 2016 WL 720969, at *5 (Fed. Cl. Spec.
Mstr. Feb. 4, 2016).; Barry v. Sec’y of Health and Human Servs., 12–39V, 2016 WL 6835542, at
*7 (Fed. Cl. Spec. Mstr. Oct. 25, 2016) (reducing a fee award by ten percent due to vague billing
entries). A motion for fees and costs must sufficiently detail and explain the time billed “to
allow a special master to determine . . . whether th[e] amounts [requested] are reasonable.”
Rodriguez v. Sec’y of Health & Human Servs., 06-559V, 2009 WL 2568468, at *8 (Fed. Cl.
Spec. Mast. June 27, 2009) (citing Bell v. Sec’y of Health & Human Servs., 18 Cl. Ct. 751, 760
(1989)). The burden is on petitioners “to document the fees . . . claimed.” Id.

        The undersigned finds the number of vague billing entries made by the attorneys and law
students of the GWU Vaccine Injury Clinic disconcerting. This is an issue which has been raised
several times by multiple special masters, but which counsel has failed to take into consideration

                                                 7
            Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 8 of 11



when billing. See Dominguez v. Sec’y of Health & Human Servs., No. 12-378V, 2018 WL
3028975, at *3 (Fed. Cl. Spec. Mstr. May 25, 2018); Brodie v. Sec’y of Health & Human Servs.,
No. 17-437V, 2018 WL 3991233, at *3 (Fed. Cl. Spec. Mstr. June 26, 2018); Eworonsky v. Sec’y
of Health & Human Servs., No. 04-992V, 2018 WL 2225379, at *4 (Fed. Cl. Spec. Mstr. Apr.
20, 2018); Cianni v. Sec’y of Health & Human Servs., No. 16-1052V, slip op. at 3 (Fed. Cl. Spec.
Mstr. Sept. 21, 2018); Rogero v. Sec’y of Health & Human Servs., No. 11-770V, slip op. at 4
(Fed. Cl. Spec. Mstr. Aug. 22, 2018). Unfortunately, the issue has not been corrected in the
instant case.

        Mr. Shoemaker billed 1.4 hours over 14 separate billing entries to “review [a] pleading”
or to “review [an] order,” without providing any further description as to what Mr. Shoemaker
was reviewing or why. See Pet’r’s Mot. for AFC at 3–8, ECF No. 52. The law students’ billing
records also show several vague entries, including 10.7 hours for “file review,” “pleading
review,” and “document review.” Id. at 11–14. Such vague entries do not allow the undersigned
to determine the reasonableness of the time spent or how various tasks were relevant to the case.
Instead, billing entries should be sufficiently detailed so that the undersigned may determine the
amount of time being spent and the work being performed. Accordingly, the undersigned finds
that this warrants a reduction of fees for attorney and law student hours.

               iv.    Block Billing

         Block billing or grouping several tasks into one entry without providing sufficient detail
as to what each task entailed is disfavored. Broekelschen, 2008 WL 5456319, at *13–14
(reducing petitioner’s attorneys’ fees and criticizing her for block billing); see also Jeffries v.
Sec’y of Health & Human Servs., 99-670V, 2006 WL 3903710, *8–9 (Fed Cl. Spec. Mstr. Dec.
15, 2006); Mostovoy, 2016 WL 720969, at *6. The Vaccine Program’s Guidelines for Practice
also state that “[e]ach task should have its own line entry indicating the amount of time spent on
that task. Lumping together several unrelated tasks in the same time entry frustrates the court’s
ability to assess the reasonableness of the request.” Office of Special Masters, Guidelines for
Practice Under the National Vaccine Injury Compensation Program (Rev. Ed. 2019) §
X.3.B.1.b.9

        Ms. Gentry billed two hours for “review[ing] research,” without providing what that
research entailed. Pet’r’s Mot. for AFC at 9, ECF No. 52. Billing records for the law students
also indicate that some of their time was block billed. For instance, two of the students billed
five hours for “review[ing] medical records,” while another billed two hours for “drafting [an]
affidavit.” Id. at 12. Because block billing is not permitted, the undersigned finds that this
supports a reduction in attorneys’ fees.

                v.    Excessive Hours

        The undersigned finds the overbilling on multiple tasks, even considering the law
students’ relative inexperience in conducting legal research or drafting legal documents,
extremely troubling. For instance, the law students collectively billed 4.7 hours for conducting
legal research into equitable tolling. Id. at 11–12. Ms. Gentry and the law students collectively
9
    Available at https://www.uscfc.uscourts.gov/vaccine-guidelines.
                                                     8
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 9 of 11



billed 6.6 hours for reviewing the “equitable tolling pleading.” Id. at 8, 12–13. One student also
billed eight hours for conducting legal research relating to Petitioner’s response to Respondent’s
motion to dismiss. Id. at 12. Further, Mr. Shoemaker and the law students collectively billed
10.5 hours for drafting and reviewing Petitioner’s response to Respondent’s motion to dismiss.
Id. at 5–6, 11–13. Special masters have consistently ruled that attorneys, even those who have
previously not worked on Vaccine Program cases, may not bill the Program for time spent
engaging in professional development relative to their inexperience with the Vaccine Program.
Nash v. Sec’y of Health & Human Servs., No. 15-1587V, 2018 WL 2224885, at *4 (Fed. Cl.
Spec. Mstr. Feb. 5, 2018); Matthews v. Sec’y of Health & Human Servs., No. 14-1111V, 2016
WL 2853910, at *2 (Fed. Cl. Spec. Mstr. Apr. 18, 2016).

        While it is understandable that the law students would be unfamiliar with the procedures
of the Vaccine Program as well as the equitable tolling doctrine, these tasks should not be billed
to the Program. Petitioner’s counsel is an extremely experienced practitioner in the Vaccine
Program, as are her associates, and counsel is holding these law students out as though they are
firm paralegals and charging near the top of the range for in-forum paralegals. However, “[a]n
inexperienced attorney may not ethically bill his client to learn about an area of law in which he
is unfamiliar. If an attorney may not bill his client for this task, the attorney may also not bill the
Program for this task.” Carter v. Sec'y of Health & Human Servs., No. 04–1500V, 2007 WL
2241877, at *5 (Fed. Cl. Spec. Mstr. July 13, 2007). Because counsel could not ethically bill a
client for time spent familiarizing themselves with the Program (particularly because of their
extensive Vaccine Program experience), neither can individuals under their employ, whether
they are paralegals or law students performing the work of paralegals on behalf of experienced
attorneys. Overall, these billing entries are non-compensable, and the undersigned finds that
they warrant a reduction in attorneys’ fees.

             vi.   Unnecessary Time Billed

        Even more disconcerting are the hours billed for time spent on intraoffice
communications, including e-mails, intraoffice discussions, and numerous meetings with law
students. “Counsel should not include in their fee requests hours that are “excessive, redundant,
or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424,
434 (1983)); see also Davis v. Sec’y of Health & Human Servs., No. 15-159V, 2017 WL 877277,
at *6 (Fed. Cl. Spec. Mstr. Feb. 7, 2017) (finding the billing pattern for intraoffice meetings and
e-mails “disturbing” and reducing the attorneys’ fees by twenty percent).

        The number of hours billed by Mr. Shoemaker, Ms. Gentry, and all four law students for
“team meetings” is particularly egregious. Each page of Petitioner’s billing records is riddled
with duplicative entries detailing e-mails and case meetings between multiple attorneys and
students. See Pet’r’s Mot. for AFC at 3–18, ECF No. 52. Mr. Shoemaker billed a total of 8.6
hours for participating in team meetings, intraoffice discussions, and intraoffice e-mails. Id. at
3–8. Ms. Gentry billed three hours for the same. Id. at 8–9. The law students also billed a
whopping 26.7 hours for intraoffice meetings and e-mails. Id. at 11–18. In total, Petitioner
requests attorneys’ fees for 38.3 hours of work, all of which constitute intraoffice discussion
about the case. There are also numerous entries where Mr. Shoemaker billed time for preparing
for team meetings and for reviewing the work of law students. Specifically, Mr. Shoemaker

                                                   9
           Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 10 of 11



billed 1.4 hours for preparing for team meetings and one-and-a-half hours for reviewing “student
assignments.” Id. at 3–8.

        The GWU Vaccine Injury Clinic has been admonished on several occasions by multiple
special masters to submit appropriate billing documentation. Counsel is aware of the additional
time special masters must spend reviewing the GWU Vaccine Injury Clinic’s vague billing
records and the delay that it causes in the issuance of decisions. The Clinic has also been
repeatedly reprimanded for billing time spent on intraoffice communications.

        For all the above reasons, the undersigned finds the overall billing in this case so
excessive and unnecessary as to warrant a 22.5 percent reduction of the attorneys’ fees for Mr.
Shoemaker, Ms. Gentry, and Ms. Knickelbein, resulting in a reduction from awarded fees in the
amount of $6,265.62.10 The undersigned also finds that a reduction of forty percent of the law-
student attorney hours is appropriate, resulting in a reduction of $7,230.60.11 This reduction
takes into account what has been done in prior cases and also the GWU Vaccine Injury Clinic’s
refusal to submit appropriate billing records despite multiple requests by special masters to do
so. Petitioner’s counsel is also warned that if these billing documentation issues have not been
corrected in the Clinic’s future attorneys’ fees and costs motions, the undersigned will be
compelled to continue to make a greater reduction in attorneys’ fees.

III.      Conclusion
       Based on all the above, the undersigned finds that Petitioner is entitled to the following
award of reasonable attorneys’ fees and costs:

 Attorneys’ Fees & Costs Requested by MCT                                              $11,625.06
 (Reduction based on informal agreement with Respondent)                               - $2,625.06
 Total Attorneys’ Fees & Costs Awarded for work performed by MCT                         $9,000.00

 Attorneys’ Fees Requested by the GWU Vaccine Injury Clinic                            $45,923.70
 (Reduction to Attorney Hours)                                                         - $6,265.62
 (Reduction to Law Student Hours)                                                      - $7,230.60
 Total Attorneys’ Fees Awarded for work performed by the GWU                           $32,427.48
 Vaccine Injury Clinic

 Total Amount Awarded                                                                  $41,427.48

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs, other than the reductions delineated above, is reasonable. Accordingly, the undersigned
hereby awards the total of $41,427.48, representing $32,427.48 in attorneys’ fees for the
GWU Vaccine Injury Clinic and $9,000 in attorneys’ fees and costs for MCT, in the form of
a check made payable to the GWU Vaccine Injury Clinic, for attorneys’ fees and costs.

10
     $27,847.20 * 0.225 = $6,265.62.
11
     $18,076.50 * 0.4 = $7,230.60.
                                                10
         Case 1:15-vv-00891-LKG Document 58 Filed 03/04/19 Page 11 of 11




       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court shall enter judgment in accordance herewith.12
        IT IS SO ORDERED.
                                                 s/Herbrina D. Sanders
                                                 Herbrina D. Sanders
                                                 Special Master




12
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).
                                                    11
